Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Bi-Lo, LLC
d/b/a Bi-Lo 5153,

Respondent.

Docket No. C-14- 1764
FDA Docket No. FDA-2014-H-1245

Decision No. CR3454

Date: November 13, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Bi-Lo, LLC d/b/a Bi-Lo 5153 that alleges facts and legal authority
sufficient to justify the imposition of a civil money penalty of $250. Respondent did not
answer the Complaint, nor did Respondent request an extension of time within which to
file an answer. Therefore, I enter a default judgment against Respondent and assess a
civil money penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.
§ 301 et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco,

21 CFR. pt. 1140 (2013). CTP seeks a civil money penalty of $250.
On September 11, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Bi-Lo 5153, an establishment that sells tobacco products and is
located at 3125 Bees Ferry Road, Charleston, South Carolina 29414. Complaint
g3.

e During an inspection of Respondent’s establishment on October 2, 2013, at
approximately 6:47 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Newport Box
100s cigarettes . . . [.]” Complaint § 10.

e¢ On December 5, 2013, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from October 2, 2013. The letter explained that the
observation constituted a violation of regulations found at 21 C.F.R.
§ 1140.14(a) and that the named violation was not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violation, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Jennifer Belda, identifying herself as the service area manager, responded to the
Warning Letter on behalf of Respondent in a January 30, 2014 letter. “Ms. Belda
stated that Respondent trains all cash register operators on the sale of tobacco
products, and strongly urges cashiers to enter the date of birth from identifications
into the cash register.” Ms. Belda further stated that, “Respondent’s updated
systems now allow cashiers to scan the back of identifications to verify age.”
Complaint § 11.
e During a subsequent inspection of Respondent’s establishment on February 21,
2014, at approximately 6:58 PM, FDA-commissioned inspectors documented that
“a person younger than 18 years of age was able to purchase a package of Grizzly
Fine Cut Premium Wintergreen smokeless tobacco... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

Taking the above alleged facts as true, Respondent also violated the prohibition against
selling cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a) on
October 2, 2013 and February 21, 2014. Therefore, Respondent’s actions constitute
violations of law that merit a civil money penalty.

CTP has requested a fine of $250, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $250 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

